Citation Nr: 1124574	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-37 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to an increased rating for fibromyalgia, currently evaluated as 40 percent disabling.  

3.  Entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for patellofemoral pain syndrome of the right knee with arthritis, currently rated as 10 percent disabling.  

5.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to January 1972, and from September 1990 to August 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In March 2011, the appellant testified at a Board hearing at the RO.  

As set forth below, a remand is necessary with respect to the claim of entitlement to service connection for non-Hodgkin's lymphoma and the claims of entitlement to increased ratings for right knee instability, patellofemoral pain syndrome of the right knee with arthritis, and bilateral hearing loss.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

At his March 2011 Board hearing, the appellant appeared to raise additional claims, including a claim of service connection for a left knee disability secondary to his service-connected right knee disability; a claim of service connection for vertigo secondary to his service-connected bilateral hearing loss; and a claim of service connection for a psychiatric disability, including panic attacks.  Inasmuch as these claims have not been adjudicated by the RO, the Board does not have jurisdiction over them.  They are therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant is in receipt of the maximum schedular rating for fibromyalgia.

2.  The evidence does not show that the appellant's service-connected fibromyalgia presents such an exceptional or unusual disability picture such that the assigned schedular rating is inadequate.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5025 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a December 2008 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim for an increased rating for fibromyalgia, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  The letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

In a March 2010 letter, VA advised the appellant of the information and evidence needed to substantiate and complete a claim for a total rating based on individual unemployability due to service-connected disability, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  Following the issuance of this letter, the RO reconsidered the appellant's claim in a February 2011 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

In addition to these notification letters, in a conference held in connection with the March 2011 Board hearing, the undersigned Veterans Law Judge discussed the issues on appeal with the appellant and his representative, including the type of evidence required in order to prevail in his claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The record was thereafter held open for the purpose of obtaining additional evidence, particularly recent VA clinical records identified by the appellant.  That additional evidence was received in March 2011, along with a waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action regarding the issue adjudicated in this decision.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's complete service treatment and personnel records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  

The appellant has also been afforded VA medical examinations in connection with his claim, most recently in May 2010.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions provided therein were provided by qualified medical professionals and were predicated on a clinical evaluation and a review of the appellant's medical history.  The examiners also provided sufficient reference to the pertinent schedular criteria, as well as the criteria for establishing a total rating based on individual unemployability.  See Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the appellant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Fibromyalgia is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025 (2010).  Under those criteria, fibromyalgia is rated based on symptoms such as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms.  Where such fibromyalgia symptoms require continuous medication for control, a 10 percent rating is assigned.  A 20 percent rating is assigned for episodic symptoms with exacerbations often precipitated by environmental or emotional stress or by overexertion, but are present more than one-third of the time.  A maximum 40 percent rating is assigned for constant or nearly constant symptoms which are refractory to therapy.  

A Note following Diagnostic Code 5025 provides that "widespread pain" means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

In a July 2002 rating decision, the RO granted service connection for fibromyalgia and assigned an initial 40 percent disability rating, effective March 1, 2002, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5025.  

In November 2008, the appellant submitted a claim for an increased rating, alleging that his fibromyalgia had worsened and was adversely affecting his quality of life.

The evidence assembled in connection with the appellant's claim, including January 2009 and May 2010 VA medical examination reports, VA clinical records dated to February 2011, and the appellant's March 2011 hearing testimony, establishes that his service-connected fibromyalgia is manifested by constant, severe, and widespread musculoskeletal complaints such as pain, stiffness, and weakness, as well as complaints of symptoms such as fatigue, sleep disturbances, headaches, depression and anxiety.  These symptoms impact his daily life and make it difficult for him to participate fully in various activities such as fishing and driving.  

The appellant is in receipt of a 40 percent disability rating for his service-connected fibromyalgia, the maximum schedular rating available for that disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Given his medical history, clear diagnosis, and reported symptomatology, the Board finds that there is no other applicable diagnostic code which would permit the assignment of a schedular rating in excess of 40 percent for fibromyalgia.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptomatology).

The Board notes that at his March 2011 hearing, the appellant indicated that it was his belief that a rating in excess of 40 percent is warranted in light of the severity of his pain which limits various activities, such as fishing and driving.  In that regard, because the appellant is already in receipt of the maximum rating available under Diagnostic Code 5025, a higher rating based on functional loss due to pain is not for consideration.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Because the Veteran is receiving the highest schedular evaluation, the Board has also considered whether the appellant may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2010).  See Bagwell v. Brown, 9 Vet. App. 157 (1996) (holding that the question of extraschedular rating is a component of the claim for an increased rating).  

Under 38 C.F.R. § 3.321, in exceptional cases where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is:  a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalizations as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

After reviewing the record, the Board agrees with the RO that there is no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria for the appellant's service-connected fibromyalgia are inadequate.  The symptoms associated with the appellant's service-connected fibromyalgia, including constant and widespread musculoskeletal pain, fatigue, sleep disturbance, stiffness, paresthesias, headaches, depression, and anxiety, are fully contemplated by the rating schedule.  That is, the schedular rating squarely addresses the extent of the associated constant symptoms.  

Moreover, the appellant's fibromyalgia has not necessitated frequent periods of hospitalization.  At his most recent VA medical examination in May 2010, the appellant confirmed that he had not had any hospitalizations or surgeries related to his service-connected fibromyalgia.  Additionally, the Board finds that the appellant's fibromyalgia has not been shown to cause marked interference with employment beyond that contemplated by the schedular criteria.  The record shows that the appellant retired in 2002 at the age of 57 due to multiple disabilities, including fibromyalgia.  He reports that prior to his retirement, he did lose some time from work due to fibromyalgia.  In recognition of the industrial impairment caused by his fibromyalgia, however, the appellant has been in receipt of the maximum disability rating since the award of service connection in 2002.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The record otherwise contains no indication that there are factors causing marked interference with employment beyond that contemplated by the schedular criteria.  Under these circumstances, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board recognizes that the Veteran is currently unemployed.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a total rating based on individual unemployability is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation).  

The Court has made clear that an extraschedular total rating based on individual unemployability and an extraschedular rating are different.  Thun, 22 Vet. App. at 117; Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that sections 3.321(b)(1) and 4.16(b) contain independent and different standards for evaluating employability).  As discussed in detail above, an extraschedular rating is awarded pursuant to 38 C.F.R. § 3.321 when the service-connected disability presents a marked interference with employment.  On the other hand, an extraschedular total rating based on individual unemployability is assigned pursuant to 38 C.F.R. § 4.16(b) when the service-connected disability precludes substantially gainful employment.  See also 38 C.F.R. § 3.340, 3.341, 4.19 (2010).  

In this case, a June 2010 rating decision denied the claim for a total rating based on individual unemployability due to the appellant's service-connected disabilities.  The Veteran did not appeal this decision.  As such, the Board has no jurisdiction.    Here, the Board notes that in addition to the claim addressed in this decision, the appellant has several other pending claims, both for service connection for additional disabilities and for increased ratings for existing service-connected disabilities.  Decisions on these claims could affect his entitlement to a total rating based on individual unemployability.  See 38 C.F.R. § 4.16(a) (2010).  The Board wishes to advise the appellant that he may reopen a claim for a total rating based on individual unemployability at any time in the future.  

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 40 percent for fibromyalgia.  The benefit of the doubt doctrine is not for application where the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for fibromyalgia is denied.  


REMAND

Entitlement to service connection for non-Hodgkin's lymphoma

The appellant contends that he developed non-Hodgkin's lymphoma as a result of exposure to various environmental hazards during his Gulf War service, including unknown chemicals, depleted uranium, and a nerve gas antidote.  

The appellant's service personnel records confirm that he served in the Southwest Asia theater of operations from October 1990 to July 1991.  The record on appeal also includes VA clinical records showing that in January 2008, the appellant was referred for evaluation of multiple easily palpated cervical lymph nodes.  He subsequently underwent diagnostic testing, including a lymph node biopsy, and was diagnosed as having follicular non-Hodgkin's lymphoma.  

At his March 2011 Board hearing, the appellant testified that a treatment provider at the Shreveport VA Medical Center had related his non-Hodgkin's lymphoma to exposure to environmental hazards in service.  The appellant testified, however, that the VA treatment provider "wouldn't give me anything in writing.  He said he couldn't do that."  Id. at 15.  

Under the VCAA, VA's duty to assist includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  An examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.  The appellant has not been afforded a VA medical examination in connection with his claim of service connection for non-Hodgkin's lymphoma.  Given the evidence discussed above, the Board finds that a VA medical examination is necessary with respect to that claim.

Entitlement to increased ratings for right knee instability, patellofemoral pain syndrome of the right knee with arthritis, and bilateral hearing loss  

The appellant also seeks increased ratings for his service-connected right knee disability and bilateral hearing loss.  He contends that the symptomatology associated with these disabilities is more severe than the currently-assigned ratings reflect.  

The record on appeal shows that the appellant was last examined for VA compensation purposes in May 2010.  At his March 2011 Board hearing, however, the appellant testified that since he was last examined, his right knee symptoms had increased in severity.  He also testified that that his hearing acuity seemed to have decreased since he was last examined for VA compensation purposes.  

Having observed his demeanor at the March 2011 hearing, the Board finds the appellant's testimony to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including witness demeanor).  In light of the appellant's credible testimony, the Board finds that additional VA medical examinations are necessary to ensure that his service-connected right knee instability, patellofemoral pain syndrome with arthritis, and bilateral hearing loss disabilities are appropriately evaluated.  38 C.F.R. § 3.159(c)(4) (2010); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA medical examination for the purpose of identifying the etiology of his non-Hodgkin's lymphoma.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's non-Hodgkin's lymphoma is causally related to his active service or any incident therein, including exposure to environmental hazards during the Gulf War.  The examiner must provide a rationale for the opinion rendered.  

If the examiner feels unable to provide the requested opinion without resorting to speculation, he or she must explain the basis for such conclusion, i.e. because the etiology cannot be determined from current medical knowledge or because the actual cause cannot be selected from multiple potential causes.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

2.  The appellant should be afforded a VA medical examination for the purposes of identifying the severity of his service-connected right knee instability and patellofemoral pain syndrome with arthritis.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptomatology associated with the appellant's service-connected right knee disability, including instability and range of motion.  With respect to any instability, the examiner should characterize it as slight, moderate or severe.  He or she should also comment on the presence and severity of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any pain, weakened movement, excess fatigability, or incoordination.  A complete rationale for any opinions expressed must be given.

3.  The appellant should also be afforded a VA medical examination for the purposes of identifying the severity of his service-connected bilateral hearing loss.  The claims folder must be provided to the examiner for review in connection with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  After examining the appellant and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the appellant's claims.  If any claim remains denied, the appellant and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


